[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________           FILED
                                                              U.S. COURT OF APPEALS
                                            No. 11-10732        ELEVENTH CIRCUIT
                                                                   AUGUST 2, 2011
                                       Non-Argument Calendar
                                                                     JOHN LEY
                                     ________________________
                                                                      CLERK

                             D.C. Docket No. 5:10-cr-00046-RS-LB-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

versus

RANDY MACKEITH DUNCANSON,
a.k.a. Lorenzo McCloud,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (August 2, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges

PER CURIAM:

       Jonathan Dingus, appointed counsel for Randy MacKeith Duncanson in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Duncanson’s conviction and

sentence are AFFIRMED.




                                          2